PER CURIAM.
An opinion was written and filed in this case, and is reported under the above title in 55 S. D. 531, 226 N. W. 748, dealing with the matter on the merits.
Thereafter respondent petitioned for rehearing, chiefly upon the ground that appellant’s brief was so utterly defective as to present nothing for the consideration of this court, and that this court had failed in its opinion to direct its attention to1 that point, although it was clearly presented and argued in respondent’s brief.
The petition for rehearing upon this ground was granted. Upon further consideration, we are of the opinion that the situation in this case is substantially identical with that presented in First National Bank of St. Lawrence v. Wollman (S. D.) 231 N. W. 539; and State v. Colombe (S. D.) 234 N. W. 922, opinion filed February 19, 1931.
In the instant case, the brief of appellant indicates an utter failure to comply with the rules of this court. It is quite doubtful whether the assignments of error attempted to be taken are sufficient in form and substance, and, as was true in State v. Colombe, supra, the brief in this case fails to show when an appeal was taken or from what, and, in fact, fails to show the taking of any *141appeal. It is entirely insufficient properly to- present anything for the consideration of this court. These patent deficiencies in appellant’s brief were clearly specified in respondent’s brief filed herein, and yet no effort whatever was made by appellant to amend or correct the situation.
We think appellant has not succeeded in presenting anything to this court, and that this court was ill advised in assuming to act upon the cause and' in rendering an opinion dealing with the merits, and, upon the authority of First National Bank v. Wollman, supra, and State v. iColombe, supra, the former opinion herein is withdrawn, and the appeal is dismissed.
All the Judges concur.